[EDITORS' NOTE:  THIS PAGE CONTAINS HEADNOTES. HEADNOTES ARE NOT AN OFFICIAL PRODUCT OF THE COURT, THEREFORE THEY ARE NOT DISPLAYED.] *Page 286 
The action is against residents of this State upon a judgment of a court of general jurisdiction in Pennsylvania granted solely upon defendants' confession of judgment for unpaid rent reserved to plaintiff by a lease between the parties. The second defense alleges that the lease and the confession of judgment were parts of a single transaction, and that, before recovery of the judgment sued on, defendants had rescinded that transaction for plaintiff's fraud.
We agree with the courts below that plaintiff has here sufficiently established prima facie the existence of a cause of action, and that defendants have sufficiently shown fraud in the means of procuring the Pennsylvania judgment to entitle them at least to a trial of the issues raised by their second defense. (See Dobson v. Pearce, 12 N.Y. 156; Hunt v. Hunt, 72 N.Y. 217;  Gray v. Richmond Bicycle Co., 167 N.Y. 348; Trebilcox
v. McAlpine, 62 Hun, 317.) We pass upon no other question.
In each appeal, the order should be affirmed, without costs, the second question certified answered in the affirmative, the eighth question certified answered in the negative, and the other questions not answered.
CRANE, Ch. J., LEHMAN, O'BRIEN, HUBBS, CROUCH and LOUGHRAN, JJ., concur; FINCH, J., not sitting. *Page 289